DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 24 have been entered into the record.
Response to Amendment
The amendment to Figure 6 overcomes the drawing objection from the previous office action (2/22/2021).  The drawing objection is withdrawn.
The amendment to the claims overcome the claim objections from the previous office action (2/22/2021).  The claim objections are withdrawn.
The amendment to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/22/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Examiner’s Note
The amended claims include reference characters which are not enclosed within parentheses, these reference characters are interpreted as aiding in the understanding of the claim limitations. The characters are not explicitly recited in the drawings. The reference characters are a necessary part in defining the claim so that the claims are not indefinite or an objection.
Allowable Subject Matter
Claims 1 thru 24 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662